UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1214


DONALD LEON SMILEY,

                Plaintiff - Appellant,

          v.

JOHN R. SMILEY, SR.; ETHEL SMILEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00613-RAJ-FBS)


Submitted:   May 20, 2010                  Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Leon Smiley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald      Leon    Smiley      seeks       to    appeal    the    district

court’s    order     dismissing       his       civil     complaint      against       his

parents.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     This appeal period

is “mandatory and jurisdictional.”                   Browder v. Dir., Dep’t of

Corr.,    434    U.S.   257,    264   (1978)       (quoting      United       States    v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on   December    30,    2009.      The      notice      of   appeal    was     filed   on

February   19,     2010.       Because   Smiley         failed   to    file    a   timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            2